IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                             No. 95-20069
                           Summary Calendar
                          __________________


UNITED STATES OF AMERICA,

                                        Plaintiff-Appellee,

versus

NAM VAN NGUYEN,

                                        Defendant-Appellant.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                     USDC No. CR-H-94-0142-02
                        - - - - - - - - - -
                         December 21, 1995
Before WIENER, PARKER and DENNIS, Circuit Judges.

PER CURIAM:*

     This is a direct appeal from a guilty-plea conviction for

conspiracy to make, utter, and possess counterfeit check and to

commit bank fraud in violation of 18 U.S.C. § 371.       Appellant

contends that the district court failed to make specific factual

findings concerning the relevant conduct attributable to him as

required by Rule 32(c) of the Federal Rules of Criminal

Procedure.     We have reviewed the record and find that the


     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
                          No. 95-20069
                               -2-

district court complied with Rule 32.    Accordingly, we affirm the

sentence imposed by the district court.

     AFFIRMED.